DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-9, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub. No. US 2014/0357065 A1) in view of Voutsas (PG Pub. No. US 2005/0164424 A1).
Regarding claim 1, Wang teaches a semiconductor processing method comprising:
flowing a silicon-containing precursor into a processing region of a semiconductor processing chamber (¶ 0030 & fig. 2, step 204: silicon-containing precursor delivered to processing region of a process chamber), wherein a substrate is housed within the 
striking a plasma of the silicon-containing precursor (¶ 0034: silicon-containing precursor activated in a plasma); and
forming a layer of amorphous silicon on a semiconductor substrate (¶ 0034 & fig. 3B: amorphous silicon layer 308 is deposited over substrate 302).
Wang further teaches the method comprises a post-deposition dehydrogenation bake process such that the amorphous silicon comprises low hydrogen concentration (¶ 0037).  However, Wang does not teach wherein the layer of amorphous silicon is characterized by less than or about 3% hydrogen incorporation as-deposited.
Voutsas teaches adjusting deposition process conditions such as temperature and gas flow volume to provide an as-deposited amorphous silicon film with a hydrogen content in the range of less than or about 4% (¶ 0041: H2 incorporation is controlled by adjusting the process temperature and/or gas flow to realize an amorphous silicon film with hydrogen content in the range of 0.1-4 at %).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the amorphous silicon film deposition of Wang with the hydrogen incorporation of Voutsas, as a means to yield a lower defect-density crystalline network (Voutsas, ¶ 0037), providing a high quality polycrystalline silicon with higher mobility (Wang, ¶¶ 0007-0008).  Adjusting the deposition conditions of Wang to achieve the hydrogen incorporation of Voutsas also improves process efficiency by minimizing the time needed for a post-deposition dehydrogenation bake. 
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.
 
Regarding claim 2, Wang in view of Voutsas teaches the semiconductor processing method of claim 1, further comprising: 
flowing hydrogen into the processing region of the semiconductor processing chamber with the silicon-containing precursor (Wang, ¶ 0030: hydrogen-based gas flowed into process chamber).

Regarding claim 3, Wang in view of Voutsas teaches the semiconductor processing method of claim 2, wherein the hydrogen is flowed at a flow rate of at least twice the flow rate of the silicon-containing precursor (Wang, ¶ 0032: H2 gas supplied at a flow rate between about 0.55 sccm/cm2 and about 3.29 sccm/cm2, silicon-containing precursor supplied at a flow rate between about 0.042 sccm/cm2 and about 0.31 sccm/cm2).

Regarding claim 6, Wang in view of Voutsas teaches the semiconductor processing method of claim 1, further comprising: 


Regarding claim 8, Wang in view of Voutsas teaches the semiconductor processing method of claim 6, wherein the energy treatment is performed without breaking vacuum conditions during the semiconductor processing method (Wang, ¶¶ 0037-0038: dehydrogenation bake performed as an in-situ process, and Wang is silent to breaking vacuum conditions).

Regarding claim 9, Wang teaches a semiconductor processing method comprising:
flowing a silicon-containing precursor into a processing region of a semiconductor processing chamber (¶ 0030 & fig. 2, step 204: silicon-containing precursor delivered to processing region of a process chamber), wherein a substrate is housed within the processing region (¶ 0030: substrate 302 housed within processing region), and wherein the substrate is maintained at a temperature below or about 450 ˚C (¶ 0035: substrate temperature maintained at about 370 degrees Celsius);
flowing a catalytic precursor into the processing region of the semiconductor processing chamber (¶ 0030: activation gas delivered to processing region);
striking a plasma of the silicon-containing precursor and the catalytic precursor (¶ 0034: silicon-containing precursor and activation gas activated in a plasma); and
forming a layer of amorphous silicon on a semiconductor substrate (¶ 0034 & fig. 3B: amorphous silicon layer 308 is deposited over substrate 302).
Wang further teaches the method comprises a post-deposition dehydrogenation bake process such that the amorphous silicon comprises low hydrogen concentration (¶ 0037).  However, Wang does 
Voutsas teaches adjusting deposition process conditions such as temperature and gas flow volume to provide an as-deposited amorphous silicon film with a hydrogen content in the range of less than or about 4% (¶ 0041: H2 incorporation is controlled by adjusting the process temperature and/or gas flow to realize an amorphous silicon film with hydrogen content in the range of 0.1-4 at %).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the as-deposited amorphous silicon film of Wang with the hydrogen incorporation of Voutsas, as a means to yield a lower defect-density crystalline network (Voutsas, ¶ 0037), providing a high quality polycrystalline silicon with higher mobility (Wang, ¶¶ 0007-0008).  Adjusting the deposition conditions of Wang to achieve the hydrogen incorporation of Voutsas also improves process efficiency by minimizing the time needed for a post-deposition dehydrogenation bake. 
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “less than about 3%” lies inside the range disclosed by Voutsas, establishing a prima facie case of obviousness.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 13, Wang in view of Voutsas teaches the semiconductor processing method of claim 9, further comprising: 
performing an energy treatment on the layer of amorphous silicon, wherein the energy treatment further reduces the hydrogen incorporation (Wang, ¶¶ 0037-0038: forming 308 includes an in-situ or ex-situ dehydrogenation bake).

Regarding claim 15, Wang teaches a semiconductor processing method comprising: 
flowing a silicon-containing precursor into a processing region of a semiconductor processing chamber (¶ 0030 & fig. 2, step 204: silicon-containing precursor delivered to processing region of a process chamber), wherein a substrate is housed within the processing region (¶ 0030: substrate 302 housed within processing region), and wherein the substrate is maintained at a temperature below or about 450 °C (¶ 0035: substrate temperature maintained at about 370 degrees Celsius); 
striking a plasma of the silicon-containing precursor (¶ 0034: silicon-containing precursor activated in a plasma); 
forming a layer of amorphous silicon on a semiconductor substrate (¶ 0034 & fig. 3B: amorphous silicon layer 308 is deposited over substrate 302), wherein the layer of amorphous silicon is characterized by a first amount of hydrogen incorporation (¶ 0032: a minimum number of hydrogen atoms included in the film); and 
performing an energy treatment on the layer of amorphous silicon (¶ 0037: dehydrogenation bake performed on the amorphous silicon layer), wherein the energy treatment reduces an amount of hydrogen from the layer of amorphous silicon to a second amount of hydrogen incorporation less than the first amount of hydrogen 
Wang is silent to wherein the layer of amorphous silicon comprises less than or about 3% hydrogen incorporation as-deposited.
Voutsas teaches adjusting deposition process conditions such as temperature and gas flow volume to provide an as-deposited amorphous silicon film with a hydrogen content in the range of less than or about 4% (¶ 0041: H2 incorporation is controlled by adjusting the process temperature and/or gas flow to realize an amorphous silicon film with hydrogen content in the range of 0.1-4 at %).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the as-deposited amorphous silicon film of Wang with the hydrogen incorporation of Voutsas, as a means to yield a lower defect-density crystalline network (Voutsas, ¶ 0037), providing a high quality polycrystalline silicon with higher mobility (Wang, ¶¶ 0007-0008).  Adjusting the deposition conditions of Wang to achieve the hydrogen incorporation of Voutsas also improves process efficiency by minimizing the energy treatment process time. 
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “less than about 3%” lies inside the range disclosed by Voutsas, establishing a prima facie case of obviousness.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 

Regarding claim 18, Wang in view of Voutsas teaches the semiconductor processing method of claim 1, further comprising: 
flowing hydrogen into the processing region of the semiconductor processing chamber with the silicon-containing precursor (Wang, ¶ 0030: hydrogen-based gas flowed into process chamber).

Regarding claim 19, Wang in view of Voutsas teaches the semiconductor processing method of claim 2, wherein the hydrogen is flowed at a flow rate of at least twice the flow rate of the silicon-containing precursor (Wang, ¶ 0032: H2 gas supplied at a flow rate between about 0.55 sccm/cm2 and about 3.29 sccm/cm2, silicon-containing precursor supplied at a flow rate between about 0.042 sccm/cm2 and about 0.31 sccm/cm2).

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Voutsas as applied to claims 1 and 9 above, and further in view of Kim et al. (PG Pub. No. US 2017/0221557 A1).
Regarding claim 4, Wang in view of Voutsas teaches the semiconductor processing method of claim 1, comprising flowing a silicon-containing precursor into the processing region of the semiconductor processing chamber (Wang, ¶ 0030: silicon-containing precursor delivered to the processing region).  Wang in view of Voutsas further teaches an activation gas delivered to the processing region (Wang, ¶ 0030).
Wang in view of Voutsas is silent to the processing method further comprising: 

Kim teaches a processing method of forming an amorphous silicon layer (¶ 0044) including flowing a silicon-containing precursor (silicon source gas, corresponding to the silicon-containing precursor of Wang) and a boron-containing precursor or a phosphorus-containing precursor (boron source gas) into a processing region of a semiconductor processing chamber (boron source gas and silicon source gas injected into a reaction chamber to form the amorphous silicon layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the processing method of Wang in view of Voutsas to further comprise flowing a boron-containing precursor into the processing chamber with the silicon-containing precursor, as a means to decrease the reaction temperature (Kim, ¶ 0044), providing for reduced overall thermal budget, as well as the use of transparent or low cost substrate materials such as plastic (Wang, ¶ 0028 & Voutsas, ¶ 0008).  
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claims 10-11, Wang in view of Voutsas teaches the semiconductor processing method of claim 9, comprising a catalytic precursor (Wang, ¶ 0030).

Kim teaches a processing method of forming an amorphous silicon layer (¶ 0044) including flowing a silicon-containing precursor (silicon source gas, corresponding to the silicon-containing precursor of Wang) and a boron-containing precursor or a phosphorus-containing precursor (boron source gas) into a processing region of a semiconductor processing chamber (boron source gas and silicon source gas injected into a reaction chamber to form the amorphous silicon layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the processing method of Wang in view of Voutsas to further comprise flowing a boron-containing precursor into the processing chamber with the silicon-containing precursor, as a means to decrease the reaction temperature (Kim, ¶ 0044), providing for reduced overall thermal budget, as well as the use of transparent or low cost substrate materials such as plastic (Wang, ¶ 0028 & Voutsas, ¶ 0008).  
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.
.
Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Voutsas as applied to claims 1, 9 and 15 above, and further in view of Asami et al. (PG Pub. No. US 2002/0014625 A1).
Regarding claim 5, Wang in view of Voutsas teaches the semiconductor processing method of claim 1, comprising forming a layer of amorphous silicon by striking a plasma of silicon-containing precursor (Wang, ¶ 0034).
Wang in view of Voutsas is silent to wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor processing method, and wherein a duty cycle of plasma pulsing is less than or about 50%.
Asami teaches a method of forming a layer of amorphous silicon by a plasma process (¶ 0050), wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor processing method (¶ 0053: repetition frequency of 10 Hz to 10 kHz), and wherein a duty cycle of plasma pulsing is less than or about 50% (¶ 0053: duty ratio set to 1 to 50%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor processing of Wang in view of Voutsas with the plasma conditions of Asami, as a means to allow selection of radical species (atoms or molecules that are electrically neutral and chemically active) in the deposition process of the amorphous semiconductor film (Asami, ¶ 0054), optimizing surface reaction in forming the film (Asami, ¶ 0057).

Regarding claim 12, Wang in view of Voutsas teaches the semiconductor processing method of claim 9, comprising forming a layer of amorphous silicon by striking a plasma of silicon-containing precursor and a catalytic precursor (Wang, ¶ 0034).
Wang in view of Voutsas is silent to wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor processing method, and wherein a duty cycle of plasma pulsing is less than or about 50%.
Asami teaches a method of forming a layer of amorphous silicon by a plasma process (¶ 0050), wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor processing method (¶ 0053: repetition frequency of 10 Hz to 10 kHz), and wherein a duty cycle of plasma pulsing is less than or about 50% (¶ 0053: duty ratio set to 1 to 50%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor processing of Wang in view of Voutsas with the plasma conditions of Asami, as a means to allow selection of radical species (atoms or molecules that are electrically neutral and chemically active) in the deposition process of the amorphous semiconductor film (Asami, ¶ 0054), optimizing surface reaction in forming the film (Asami, ¶ 0057).

Regarding claim 20, Wang in view of Voutsas teaches the semiconductor processing method of claim 15, comprising forming a layer of amorphous silicon by striking a plasma of silicon-containing precursor (Wang, ¶ 0034).
Wang in view of Voutsas is silent to wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor processing method, and wherein a duty cycle of plasma pulsing is less than or about 50%.
Asami teaches a method of forming a layer of amorphous silicon by a plasma process (¶ 0050), wherein the plasma is pulsed at a frequency of less than or about 10 kHz during the semiconductor 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor processing of Wang in view of Voutsas with the plasma conditions of Asami, as a means to allow selection of radical species (atoms or molecules that are electrically neutral and chemically active) in the deposition process of the amorphous semiconductor film (Asami, ¶ 0054), optimizing surface reaction in forming the film (Asami, ¶ 0057).

Claims 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Voutsas as applied to claims 6, 13 and 15 above, and further in view of Jeong et al. (PG Pub. No. US 2016/0284562 A1).
Regarding claims 7 and 14, Wang in view of Voutsas teaches the semiconductor processing methods of claims 6 and 13, comprising an energy treatment (Wang, ¶ 0038).
Wang in view of Voutsas does not teach wherein the energy treatment comprises exposing the layer of amorphous silicon to UV, microwave, or in plasma.
Jeong teaches a method including performing of dehydrogenation (¶ 0027) after forming amorphous silicon on a substrate (¶ 0068: to-be-processed object S, including amorphous silicon 23 formed on substrate 21), wherein the dehydrogenation comprises exposing the amorphous silicon to UV (¶ 0074: irradiating the to-be-processed object S by operating a lamp which emits ultraviolet light (UV)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure he energy treatment of Wang in view of Voutsas with the UV of Jeong, as a means to debond Si—H bonds in the thin film (Jeong, ¶ 0074) by using light having a wavelength band similar to the bonding energy of Si and H (Jeong, ¶ 0052), thereby facilitating the dehydrogenation of Wang in Voutsas.


Regarding claim 16, Wang in view of Voutsas teaches the semiconductor processing method of claim 15, comprising an energy treatment (Wang, ¶ 0038).
Wang in view of Voutsas does not teach wherein the energy treatment comprises exposing the layer of amorphous silicon to UV, microwave, or in plasma.
Jeong teaches a method including performing of dehydrogenation (¶ 0027) after forming amorphous silicon on a substrate (¶ 0068: to-be-processed object S, including amorphous silicon 23 formed on substrate 21), wherein the dehydrogenation comprises exposing the amorphous silicon to UV (¶ 0074: irradiating the to-be-processed object S by operating a lamp which emits ultraviolet light (UV)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure he energy treatment of Wang in view of Voutsas with the UV of Jeong, as a means to debond Si—H bonds in the thin film (Jeong, ¶ 0074) by using light having a wavelength band similar to the bonding energy of Si and H (Jeong, ¶ 0052), thereby facilitating the dehydrogenation of Wang.
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Voutsas as applied to claim 15 above, and further in view of Yamazaki et al. (PG Pub. No. US 2004/0007706 A1).
Regarding claim 17, Wang in view of Voutsas teaches the semiconductor processing method of claim 15, wherein a second amount of hydrogen incorporation less than a first amount of hydrogen incorporation (Wang, ¶ 0037: post-deposition dehydrogenation process reduces the amount of hydrogen incorporated in the as-deposited amorphous silicon).
Wang in view of Voutsas is silent to the second amount of hydrogen incorporation less than or about 2 at %.
Yamazaki teaches an amorphous silicon layer with hydrogen content of 5 or less atomic % (¶ 0113).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Wang in view of Voutsas with the hydrogen content of Yamazaki, as a means to optimize the carrier mobility, allowing current to flow in an ON state and also preventing current to flow in an OFF-state (Yamazaki, ¶ 0119).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range (less than or about 2 at %) lies inside the range disclosed by Voutsas (0.1-4 at. %).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894